Exhibit Church & Dwight Co., Inc. News Release Contact: Maureen K. Usifer Vice President Investor Relations 609-683-5900 CHURCH & DWIGHT REPORTS SECOND QUARTER EARNINGS Affirms Full Year 13-15% Earnings Growth on Comparable Basis Dividend Increased 21% PRINCETON, NJ, August 5, 2010 – Church & Dwight Co., Inc. (NYSE:CHD) today reported net income for the quarter ended July 2, 2010 of $74.3 million or $1.03 per share, compared to last year’s reported net income of $58.2 million or $0.81 per share.Earnings per share increased 20%, excluding a plant restructuring charge of $0.05 per share in 2009. Second Quarter Review Reported net sales for the second quarter increased 2.9% to $640.9 million.Organic sales grew 3.7% during the quarter for the total Company and 3.8% for the total domestic and international consumer business, which excludes the impact of foreign exchange rate changes, acquisitions, divestitures and a change in customer delivery arrangements. James R.
